Title: To James Madison from Richard M. Johnson, 4 June 1814
From: Johnson, Richard M.
To: Madison, James


        
          Dear Sir.
          Great Crossing. Scott. (K). June the 4th 1814
        
        The enclosed letter directed to me at the City of washington; but not red. untill this morning is transmitted for perusal; The same mail brought me a notice from the Sec. of war that the President had thought proper to associate me with Maj. Genl. Harrison & the Honbl. Jeremiah Morrow to treat with the N.W. Indians. With sincere wishes for your health happiness & prosperity, I take the usual liberty of saying with sincerity of heart I remain your friend & ob. servt
        
          Rh. M. Johnson
        
      